UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIONEL LEWIS,
Plaintiff,
- against -
CITY OF NEW YORK, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

18-cev-5510 (JGR)

ORDER

The Court has filed an amended Memorandum Opinion and Order

in this case to correct the date in the original Memorandum

Opinion and Order, issued on May 24,
have been made.

SO ORDERED.

Dated: New York, New York
June 24, 2021

 

No other changes

\_AJohn G. Koeltl

United States District Judge

 

 

 

 

 

 

 

USDS SDNY
DOCUS-ENT
BLEC CONICALLY FILED
DOw -~—__
DATE FILED: @ 24> 202)

 

 

 

 
